Citation Nr: 0939464	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-18 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for flat feet.

2.	Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1956 to July 
1958, plus subsequent Reserve and National Guard service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO). 

A hearing was held before the undersigned Veterans Law Judge 
at the RO in August 2009.  The transcript of the hearing is 
associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At an August 2009 Board hearing the Veteran, with his 
representative, testified that during basic training in 1956 
he began to experience problems with his feet.  The Veteran 
said that he assumed his feet condition would clear up on its 
own but did not and he was deployed to Korea soon after.  The 
Veteran stated he received treatment for his feet in the Mash 
Hospital in Korean and at the 121st Evac Hospital.  During 
this time the Veteran reportedly was told his foot pain was 
due to flat feet.  See Board Hearing Transcript, dated August 
2009.

The service medical records from his period of active service 
between 1956 and 1958 could not be located, and are assumed 
to have been destroyed by fire.  According to a May 1963 Army 
reserve enlistment medical exam record, it was noted that the 
Veteran had "[m]oderate pronation of feet [asymptomatic]."  
With the exception of this enlistment medical exam record, 
the claims file is absent of any additional in-service 
treatment records.  See in-service treatment record, dated 
May 1963.

The Veteran was notified in June 2006 in a letter from the RO 
that a fire at the Records Management Center in St. Louis, 
Missouri, may have destroyed the Veteran's in-service 
treatment records.  Where the pertinent service department 
records are missing, as is the case here, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In a case like this in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See Id.  
This heightened obligation does not establish a heightened 
"benefit of the doubt" or lower the legal standard for 
proving a claim of service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery 
v. Brown, 8 Vet. App. 64 (1995). 

VA is required to provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Given the Veteran's testimony that he was told by medical 
examiners during service that his foot pain was due to flat 
feet, and that his service treatment records were destroyed 
to no fault of his own, the Board finds that further 
development of the case is necessary in order to give the 
Veteran every consideration with respect to the present 
appeal.  For this reason, the Board concludes that a VA 
examination is warranted to obtain an opinion regarding the 
etiology of any foot problems which are currently present.  

As to the Veteran's claim for left ear hearing loss, the 
Veteran testified at the August 2009 hearing that he 
experienced loud noise exposure during service while in 
Korea.  The Veteran further contends that since he has 
previously been granted service connection for right ear 
hearing loss and tinnitus, logic dictates that his current 
left ear hearing loss is service connected.  See Board 
Hearing Transcript, dated August 2009.  

According to the evidence on the record, the Veteran was 
granted service connection for right ear hearing loss and 
tinnitus in a June 2006 Ratings Decision.  Service connection 
was denied for left ear hearing loss because the test results 
were not bad enough to be considered to be a disability under 
VA regulations.  During the recent hearing, however, the 
Veteran testified that his left ear hearing loss had recently 
worsened and he requested a VA examination to obtain an 
opinion as to whether it is service connected. 

The Board finds that further development is necessary to 
determine the severity of the Veteran's left ear hearing loss 
and whether it is also service connected. 

For the reasons stated above, this case is being returned to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., and the Veteran will be notified when further action on 
his part is required.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
by an appropriate medical examiner for his 
feet condition, claimed as flat feet.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.  All appropriate testing 
should be accomplished, and the examiner 
should identify any disorder of the feet, 
namely whether the Veteran is diagnosed 
with flat feet, and render an opinion as 
to whether any current feet disorders are 
at least as likely as not related to the 
Veteran's period of service, to include 
consideration of aggravation.  

2.	The Veteran should also be scheduled for a 
VA audiological examination to determine 
the severity and etiology of any diagnosed 
left ear  disorder, specifically hearing 
loss in the left ear, and the examiner is 
asked to state whether it is at least as 
likely or not that any left ear hearing 
loss diagnosed is etiologically related to 
service.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

3.	After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the Veteran's 
claim can be granted.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

